Citation Nr: 1112151	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral foot disability, including secondary to service-connected residuals of a right fibular fracture.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In an August 2008 decision, the Board denied the claim.  The appellant appealed the Board's decision to The United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's August 2008 decision, and returned the matter for development consistent with the Joint Motion.  In January 2010, the Board remanded the case for further development.  As further explained below, the Board finds that the RO failed to substantially comply with the mandates of the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the January 2010 Board remand requested that if additional, pertinent medical records are obtained, the RO should schedule the appellant for another VA examination to provide an addendum opinion based on a complete review of the appellant's claims file.  Pertinent VA treatment records were obtained and the appellant was evaluated at a VA examination in August 2010.  The VA examiner opined that the appellant's bilateral first metatarsophalangeal joint arthritis was not at least as likely as not related to his previous service injury/fibula fracture.  The VA examiner further opined that therefore, the appellant's bilateral first metatarsophalangeal joint arthritis is not caused by or a result of his military service.  Although the VA examiner noted that he reviewed the appellant's service treatment records, VA treatment records, history and physical examination, he did not provide a rationale for the opinion.  Consequently, the August 2010 VA examination is not adequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the appeal must be remanded for a new VA opinion.

Additionally, the VA treatment records in the file date to January 2010.  The appellant's complete VA treatment records from January 2010 to present would be useful in adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from January 2010 to present.  If no records are available, the claims folder must indicate this fact.

2. Request a VA clinician to review the appellant's claims file and provide an opinion as to whether it is at least as likely as not that the appellant has current bilateral foot disability that is related to his reported in-service right foot complaints or any other incident of service.  The VA clinician should also provide an opinion as to whether it is at least as likely as not that the appellant has current bilateral foot disability that is related to the service-connected residuals of a right fibular fracture.  If additional examination of the Veteran is deemed necessary to provide the requested opinions, such examination should be scheduled.

The VA clinician is requested to provide a thorough rationale for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral foot disability, to include as secondary to service-connected residuals of a right fibula fracture.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


